In a proceeding pursuant to CPLR article 78 to review so much of a determination of respondent, dated November 10, 1975, as denied its protest of an order of the local rent administrator, which order failed to grant petitioner the full rent increase it had sought, petitioner appeals from a judgment of the Supreme Court, Westchester County, dated June 22, 1976, which, inter alia, dismissed the petition. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Rubenfeld at Special Term. Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.